Jenney, J.
The employee, on March 29, 1918, while working for the Worcester Electric Light Company, received an injury to his shoulder resulting in the complete atrophy of his right hand- and arm. On January 15, 1920, the insurer paid to him under the provisions of the workmen’s compensation act $500 as specific compensation for the “ loss of the use of his hand,” apparently on the ground that it had been so injured as to be permanently incapable of use. He was also paid compensation for seven months following the injury, but received nothing for partial disability.
From early in September, 1919, to the date of the hearing upon the petition hereinafter described, he has been treated upon three hundred and three different days by Gertrude R. Doyle as masseuse. Her bill for services amounts to $909.
The present proceeding was begun by the petition of the masseuse for the approval of her charges under St. 1911, c. 751, Part III, § 13, as amended by St. 1914, c. 708, § 12, and St. 1917, c. 297, § 9, now contained in G. L. c. 152, § 13. This section of the statute provides that the fees of attorneys and physicians and charges of hospitals for services under the act shall be subject to the approval of the Industrial Accident Board.
A petition by the masseuse for the approval of her bill was filed with the board and heard by a single member, upon whose report of the facts the board found that the nature of the injury constituted “an unusual case,” St. 1911, c. 751, Part II, § 5, as amended by St. 1914, c. 708, § 1, and St. 1917, c. 198 (see now G. L. c. 152, § 30), inasmuch as it resulted in complete atrophy of the right hand and arm of the employee; that the amount was a reasonable charge for the services, and ordered its payment by the insurer.
The procedure in this case was correct. The statute did not provide for the decision of a single member which was subject to review. The procedure differs materially from that specified when the insurer and the injured employee fail to reach an agree-' *181ment as to the compensation of the latter. In such cases, the claim is assigned for hearing by a single member of the board, whose “ decision . . . together with a statement of the evidence, his findings of fact, rulings of law, and other matters pertinent to questions arising before him . . . ps] filed with the department. Unless a claim for review is filed by either party within seven days,” the decision of the single member is enforceable under the statute. St. 1911, c. 751, Part III, § 7, as amended by St. 1912, c. 571, § 12, and St. 1917, c. 297, § 4. G. L. c. 152, § 8. In the proceedings now considered no decision of a single member was made. All that such member was authorized to do was after hearing to “report the facts ... for decision.” See Huxen’s Case, 226 Mass. 292. Inasmuch as the single member made no “decision” the statutory provision for a review by the board was wholly inapplicable.
We do not find it necessary to decide whether the employee’s injury properly could have been found to constitute “an unusual case,” or whether payment for medical services for a period commencing nearly a year and a half after the accident could rightly have been ordered.
The statute provides for the payment of only physicians and hospitals. Under the procedure now considered, that which is to be furnished (St. 1911, c. 751, Part II, § 5, as amended by St.-1914, c. 708, § 1, and St. 1917, c. 198. See now G. L. c. 152, § 30), is “adequate and reasonable medical and hospital services, and medicines, when they are needed.” Detailed provisions as to the selection of a physician are set forth. While the term medical services, if used without limitation, may be susceptible of a broad construction, the statutes cited clearly indicate that those words, as therein used, are restricted to medical assistance rendered by the physician or under his direction and control. See People v. Pierson, 176 N. Y. 201.
It is not necessary to decide whether massage may be employed in connection with or as a part of treatment by a physician, and under such circumstances properly classed as medical services. The massage performed, so far as it appears solely upon the employee’s request and not as a part of treatment by a physician, was not medical services within the statute, and the insurer is not liable therefor in this proceeding.
*182The decree of the Superior Court ordering the insurer to pay to the petitioner the amount of her charges must be reversed, and. a decree entered dismissing the petition.
So ordered.